Citation Nr: 0116475	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  98-19 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from January 1959 to 
November 1977.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which, in pertinent part, denied a total rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  In March 2001, the veteran testified at 
a hearing via videoconference before the undersigned Board 
member.

The Board notes that the veteran had also perfected appeals 
concerning claims for service connection of connective tissue 
scarring of the left shoulder, for residuals of exposure to 
radiation, for chronic sinusitis as secondary to exposure to 
herbicides, for a disability manifested by chronic abdominal 
pain as secondary to exposure to herbicides, and for 
residuals of exposure to fumigants, insecticides, multiple 
inoculations, smoke and alcohol.  In a March 2001 written 
statement and during his March 2001 hearing, the veteran 
withdrew these appeals.  Hence, they are no longer before the 
Board.


REMAND

The veteran contends that his service-connected disabilities 
render him unemployable.  His current service connected 
disabilities are:  a low back disorder rated 60 percent 
disabling, a right knee disorder rated 10 percent disabling, 
a left knee disorder rated 10 percent disabling, and 
bilateral hearing loss rated 10 percent disabling.  The 
combined rating is 70 percent.

Additional development is needed prior to appellate 
disposition of this case.

The veteran's most recent VA orthopedic examination was in 
April 1997, while his most recent audiological examination 
was in August 1999.  During his March 2001 videoconference 
hearing, the veteran testified that since these examinations, 
his bilateral knee and hearing loss disabilities had 
worsened.  Because his claim of entitlement to TDIU turns on 
whether his service-connected disabilities render him 
unemployable, it is imperative that the Board obtain more 
recent medical evidence as to the effect of his disabilities 
on his ability to be gainfully employed.  

The Board also finds it necessary to have the veteran re-
examined for purposes of determining the effect of his low 
back condition on his ability to be gainfully employed.  As 
previously noted, VA last evaluated the veteran's low back 
disability over four years ago, in April 1997.  By the time 
this case is returned to the Board following remand, the 
report of that examination will be, in the Board's judgment, 
too dated to be properly considered "contemporaneous."  
See, e.g., Green v. Derwinski, 1 Vet. App. 121 (1991).  

The most recent VA outpatient records were associated with 
the claims file in January 1999.  To ensure that he undergoes 
a fully informed evaluation, clinical data taking into 
account treatment of the veteran's low back, bilateral knees, 
and hearing loss, since January 1999, should be secured.  
38 C.F.R. §§ 4.1, 4.2.

During his videoconference hearing, the veteran also 
testified that he participated in a VA vocational 
rehabilitation program for six months.  Records of his 
participation in the program may contain information critical 
to his claim. 

Finally, the Board notes that there was a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  It would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, this case is REMANDED for the following:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
low back, knees, and/or hearing, 
subsequent to January 1999, which have 
not already been associated with the 
claims file, should be obtained and made 
part of the record.

2.  The RO should ask the veteran to 
identify all private sources of treatment 
he has received for his low back, 
bilateral knee, and bilateral hearing 
loss disabilities, since January 1999, 
other than those he has already 
submitted, then obtain complete clinical 
records of all such treatment. 

3.  The RO should obtain the veteran's 
vocational rehabilitation folder, if any, 
and associate it with the claims folder.

4.  The RO should then schedule the 
veteran for a VA orthopedic examination 
of the low back and bilateral knees.  His 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Such tests as the examiner 
deems necessary should be performed.  The 
examiner should ascertain the severity of 
the veteran's low back and bilateral knee 
disabilities, and determine the effects 
of these conditions on his ability to be 
gainfully employed. 
5.  The RO should also schedule the 
veteran for an audiological evaluation 
with audiometric studies to determine the 
current severity of his bilateral hearing 
loss.  The audiologist should comment on 
the effect of this condition on the 
veteran's ability to be gainfully 
employed.

6.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development is completed.  The RO should 
also ensure that all notification and 
development action required by the VCAA is 
completed.  The RO should then review the 
issue of entitlement to TDIU.  If the 
claim remains denied, the veteran and his 
representative should be furnished with an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


